FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      February 18, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
MIGUEL ANGEL MORALES-
PANTOJA,

             Petitioner,

v.                                                          No. 14-9556
                                                        (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before KELLY, BALDOCK, and MORITZ, Circuit Judges.


      Miguel Angel Morales-Pantoja, a Mexican national, petitions for review of a

Board of Immigration Appeals’ (BIA) decision denying his motion to reopen removal

proceedings sua sponte. We dismiss the petition for lack of jurisdiction.

      Morales-Pantoja entered this country in 1992 without inspection. In 1994, he

pleaded guilty to the Utah felony of forcible sexual abuse. Following his conviction,

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
he was placed in removal proceedings, conceded he was removable, and sought no

relief from removal. On September 30, 1994, an immigration judge (IJ) sustained the

charge and ordered Morales-Pantoja removed to Mexico.

      More than nineteen years later, on January 23, 2014, Morales-Pantoja filed a

motion to reopen removal proceedings sua sponte. He argued that his Utah

conviction had been reduced to a misdemeanor—attempted sexual battery—and

therefore he wished to reopen proceedings to pursue an application for adjustment of

status. The IJ denied his request, and the BIA affirmed, ruling, among other things,

that he failed to show exceptional circumstances warranting reopening his case.

      Now in this court, Morales-Pantoja contends the BIA violated his due process

rights by declining to sua sponte reopen his removal proceedings. This court lacks

jurisdiction to review the BIA’s discretionary decision to deny a motion to reopen

sua sponte. Salgado-Toribio v. Holder, 713 F.3d 1267, 1270-71 (10th Cir. 2013);

Infanzon v. Ashcroft, 386 F.3d 1359, 1361 (10th Cir. 2004).1 Although we retain

jurisdiction to review constitutional claims and questions of law, 8 U.S.C.

§ 1252(a)(2)(D), Morales-Pantoja’s attempt to cast his argument as a deprivation of

due process is unavailing because an alien in removal proceedings “has no liberty or

property interest in obtaining purely discretionary relief,” Salgado-Toribio, 713 F.3d

1
       The Supreme Court has specifically reserved the question of whether federal
courts may review the BIA’s denial of a motion to reopen sua sponte, Kucana v.
Holder, 558 U.S. 233, 251 n.18 (2010), but our precedent prevents us from reviewing
such decisions, see Mendiola v. Holder, 576 F. App’x 828, 836-37 (10th Cir. 2014)
(unpublished) (citing cases).

                                         -2-
at 1271 (internal quotation marks omitted). Moreover, our lack of jurisdiction over

the BIA’s discretionary basis for denying relief forecloses our review of its

alternative grounds. See Ekasinta v. Gonzales, 415 F.3d 1188, 1191 (10th Cir. 2005)

(“[I]f there are two alternative grounds for a decision and we lack jurisdiction to

review one, it would be beyond our Article III judicial power to review the other.”).

      Accordingly, the petition for review is dismissed for lack of jurisdiction.


                                                Entered for the Court


                                                Nancy L. Moritz
                                                Circuit Judge




                                          -3-